Citation Nr: 1442837	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-28 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to August 4, 2005, for the grant of service connection for lumbar disc herniation.

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbar disc herniation prior to September 1, 2010, and in excess of 40 percent thereafter.

3.  Entitlement to a separate compensable evaluation for right leg sciatica associated with lumbar disc herniation prior to March 18, 2009, and in excess of 40 percent thereafter.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1963 to October 1964. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In a November 2007 rating decision, the RO granted service connection for lumbar disc herniation and assigned a disability evaluation of 20 percent effective August 4, 2005.  The Veteran perfected an appeal of the disability evaluation assigned and the effective date.  Subsequently, in a September 2010 rating decision, the RO increased the evaluation for lumbar disc herniation to 40 percent disabling, effective September 1, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Additionally, in a January 2010 rating decision, the RO awarded a separate compensable evaluation for right leg sciatica associated with lumbar disc herniation and assigned a 40 percent evaluation effective March 18, 2009.  In determining whether a higher evaluation is warranted for the Veteran's lumbar spine disability, the Board must consider both the neurological and orthopedic manifestations.  Accordingly, the neurological aspect of the Veteran's spine disability is also before the Board at this time.  

In May 2011, the Veteran presented testimony in a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In October 2011, the Board remanded the claims to the agency of original jurisdiction (AOJ) for further development.

The Board notes that in the September 2010 rating decision the RO also granted service connection for a total disability based upon individual unemployability due to service-connected disabilities (TDIU), and in November 2010 the Veteran filed a notice of disagreement with the effective date assigned.  However, in a December 2010 statement, the Veteran indicated that he was withdrawing his appeal as to the effective date assigned for the grant of TDIU.  Therefore, this issue is no longer before the Board.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to an effective date prior to August 4, 2005, for the grant of service connection for lumbar disc herniation is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 1, 2010, the orthopedic symptoms of the Veteran's lumbar spine disability were manifest by objective observation of forward flexion greater than 30 degrees with consideration of functional loss due to pain, weakness and other factors; and without objective evidence of ankylosis or incapacitating episodes that required at least 4 weeks of bedrest prescribed by a physician during a 12-month period.

2.  From September 1, 2010, the orthopedic symptoms of the Veteran's lumbar spine disability were manifest by objective observation of forward flexion less than 30 degrees with consideration of functional loss due to pain, weakness and other factors; and without objective evidence of ankylosis or incapacitating episodes that required at least 6 weeks of bedrest prescribed by a physician during a 12-month period.

2.  The Veteran's right lower extremity sciatica and radiculopathy have been manifested by, at most, moderately severe incomplete paralysis of the sciatic nerve throughout the entire period of appeal; severe incomplete paralysis of the sciatic nerve has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent prior to September 1, 2010, and in excess of 40 percent thereafter, for the orthopedic symptoms of lumbar disc herniation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2013).

2.  The criteria for a disability rating of 40 percent, but no higher, for right leg sciatica associated with lumbar disc herniation are met for the entire period of appeal.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Concerning the claims for higher ratings, for initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The service treatment records (STRs) have been obtained.  The file also includes medical records from those VA and non-VA medical providers that the Veteran identified as having relevant records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any other VA or non-VA medical providers having additional records that should be obtained before the appeal is adjudicated by the Board.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran when necessary to evaluate the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO last provided the Veteran with a VA examination with regard to the disabilities on appeal in September 2010.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of these examinations reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As the objective evidence of record does not indicate that there has been a material change in the lumbar spine and radiculopathy disabilities on appeal since his last VA examination, the Board will decide these issues based on the evidence of record. 

The Board additionally notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of the September 2010 examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during this examination is sufficient to rate the Veteran's disabilities under the appropriate diagnostic criteria.  In light of the foregoing, the Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Previously, in October 2011, the Board remanded the claims for higher ratings for the Veteran's lumbar spine and radiculopathy disabilities for re-adjudication and issuance of an appropriate supplemental statement of the case (SSOC).  This readjudication was completed by means of a December 2012 SSOC.  As such, the Board further finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

      A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As these claims are on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2012). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  

Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intevertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intevertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intevertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

As noted above, although service connection was granted for lumbar disc herniation effective August 4, 2005, a separate grant of service connection for right leg sciatica associated with lumbar disc herniation with a disability rating of 40 percent was granted effective March 18, 2009.

The Veteran's right leg sciatica is rated under Diagnostic Code 8620 for neuritis of the sciatic nerve.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved (sciatic in this case), with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderately severe, incomplete paralysis, for sciatic nerve involvement.  38 C.F.R. § 4.123.  Incomplete paralysis that is mild is rated as 10 percent disabling; a 20 percent disability evaluation is warranted for incomplete paralysis that is moderate; a 40 percent disability evaluation is warranted for incomplete paralysis that is moderately severe; and a 60 percent disability evaluation is warranted for incomplete paralysis that is severe, with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all of the evidence to ensure that a decision is equitable and just.  38 C.F.R. § 4.6.

      B.  Factual Background

Service connection was originally granted lumbar disc herniation, effective August 4, 2005.  The Veteran requested an increased rating within one year of that decision, and he has pursued the claim continuously since that time.  

In April 2006, K.A. and T.H.S. wrote that they had seen the Veteran in pain on many occasions.  M.R.T. said that the Veteran had to take time off from work due to back spasms.  P.W. said that the Veteran could not ride in vehicles for extended periods as his back would stiffen and become painful.

N.W., the Veteran's spouse, commented in April 2006 that she had to help the Veteran get out of chairs and out of bed.  She would tie his shoes and put on his socks because he was unable to bend over.  She said that the Veteran would use a walker to get around the house when he was having back spasms.

An April 2006 letter from J.D., M.D., indicates that the Veteran's right foot would go numb with increased physical activity.  It was noted that the Veteran would experience low back muscle spasms for several days during flare-ups.  On examination, his back was nontender without spasm.  There was decreased sensation along the dorsal lateral aspect of the right foot.  His gait was deemed normal.

In April 2007, a private examiner noted that the Veteran had lower back pain which radiated to his right lower extremity.  The pain was aggravated by bending forward, bending backwards, twisting, and lifting.  The examiner indicated that the right leg pain was radicular.  

On VA compensation and pension examination in August 2007, the Veteran reported experiencing right buttock pain that radiated into his legs.  He reported intermittent muscle spasms that occurred twice a month.  He said that his flare-ups could last several hours to a couple of days.  He also said he could walk an unlimited amount without having to rest.  No incapacitating episodes were reported over the prior twelve months.

The examiner observed that the Veteran's gait was within normal limits.  There was no objective evidence of weakness, spasm, and fatigue.  Forward flexion was to 70 degrees with pain.  Extension was to 5 degrees with pain.  Right and left lateral flexion and rotation were each to 25 degrees.  There were no limitations with repetitive use.  Sensory and motor testing was within normal limits.  The diagnoses given were lumbar disc herniation and right leg radiculopathy.

A VA treatment record from June 2008 contains the Veteran's complaints of back pain that increased with activity level.  The Veteran had stopped golfing and hunting due to his back pain.

In October 2008, the Veteran saw a private neurologist.  It was noted that the Veteran's lumbar pain radiated down his right leg with numbness over his right foot.  The Veteran reported intermittent cramping pain, and he said he could walk no more than 150 feet before his symptoms worsened.  He said that his wife would put his socks on for him, and he could no longer vacuum his home.  The neurologist observed an antalgic gait.  There was an S1 pattern of sensory loss on the right.  Electrodiagnostic testing revealed abnormalities consistent with a right S1 greater than L5 radiculopathy.

A private treatment record from January 2009 contains the Veteran's complaints of back spasms.

On VA neurological compensation and pension examination in March 2009, the Veteran described pain that would shoot from his right hip to his foot.  He experienced numbness, paresthesias, and pain.  Sensory function was decreased to light touch.  There was no muscle atrophy, tremors, tics, or other abnormal movements.  The examiner said that the Veteran's gait and balance were normal.  A diagnosis of right leg sciatica was given.

On VA orthopedic compensation and pension examination in March 2009, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He said that his pain was constant and radiated down his right leg.  He said he had severe spinal flare-ups on a weekly basis.  He reported that within the prior 12 months, he had been put on bedrest for three days.  He was unable to walk more than 100 feet before taking a break.

On objective examination, the Veteran's posture was stooped.  No gibbus, kyphosis, lumbar flattening or lordosis, or scoliosis was observed.  There was no ankylosis.  There was spasm, guarding, tenderness, weakness, and pain to the right thoracic sacrospinalis.  The spasm and guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Forward flexion of the thoraco-lumbar spine was to 45 degrees.  Extension was to 2 degrees.  Left and right lateral flexion were each to 20 degrees.  Left and right lateral rotation were each to 25 degrees.  There was objective evidence of pain on active motion, but there was no additional limitations after three repetitions.  Pain was present throughout all ranges of motion.  The diagnosis given was degenerative joint disease at all levels of the lumbar spine.

The Veteran saw a private neurologist in June 2009.  He reported that his back pain would wax and wane.  He could only walk about 100 feet.  The neurologist indicated that the lumbar range of motion was moderately limited in all planes.  There was decreased sensation in the right leg.  Gait and balance were unremarkable.

A VA chiropractor noted in July 2009 that the Veteran had forward flexion of the lumbar spine to 35 degrees.  Extension was to 0 degrees.  Right and left lateral flexion were each to 5 degrees.  Motion in all planes was painful.

In September 2009, a VA chiropractor indicated that the Veteran had forward flexion of the lumbar spine to 25 degrees.  Extension was to 0 degrees.  Right and left lateral flexion were each to 5 degrees.  Motion in all planes was painful.

On VA compensation and pension examination in September 2010, the Veteran complained of numbness and tickling in his right foot.  He had decreased sensation to pain and light touch from just below the knee to all five toes on the right side.  The examiner found no muscle atrophy, gait abnormality, imbalance or tremor, or fasciculation.

Orthopedically, the Veteran complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He said he was in constant daily pain.  No incapacitating episodes were noted.  The Veteran reported that he was unable to walk more than 75 yards.  The examiner found the Veteran's posture and gait to be normal.  There was no ankylosis.  There was spasm, localized tenderness, and guarding, but not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Forward flexion of the thoracolumbar spine was to 20 degrees.  Extension was to 0 degrees.  Left lateral flexion was to 15 degrees.  Left lateral rotation was to 20 degrees.  Right lateral flexion was to 10 degrees.  Right lateral rotation was to 20 degrees.  There was objective evidence of pain on all ranges of motion, but there were no additional limitations after three repetitions.

A VA neurosurgery consult completed in October 2010 contains the Veteran's complaints of right-sided pain, numbness, and tingling down his right side.  He said that his bowel and bladder function were intact.  He was only able to walk approximately 70 to 80 yards before needing to stop.  The examiner felt that the Veteran was able to walk without significant gait disturbance.  Motion of the lumbar spine was limited with all motions with pain.  There was some mild weakness on the right.  No significant atrophy was noted on the right leg.  

At his May 2011 Board hearing, the Veteran said that his back pain limited his activities.  His wife said that she had to take care of most of the household duties.  She had to help the Veteran rise from chairs and get out of bed, and she would tie the Veteran's shoes for him.  The Veteran said that about once a year, he would be told by doctors to stay in bed for a two-week period.  He added that he experienced numbness in his right leg every day.  

      C.  Analysis

Based on the evidence, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's orthopedic manifestations prior to September 1, 2010.  There is no evidence of ankylosis of any kind of the thoracolumbar spine at any time prior to September 1, 2010.  In addition, as reviewed above, even with consideration of pain, there is no evidence of forward flexion of the thoracolumbar spine being limited to 30 degrees or less prior to September 1, 2010.  As such, a rating in excess of 20 percent is not warranted prior to September 1, 2010, for the orthopedic manifestations of the Veteran's lumbar spine disability.

For the period from September 1, 2010, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record from this time period reflecting that the Veteran's lumbar spine disability manifested with unfavorable ankylosis of the entire thoracolumbar spine.  As such, an evaluation in excess of 40 percent is not warranted from September 1, 2010, for the orthopedic manifestations of the Veteran's lumbar spine disability.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that although all the VA examiners of record indicated that the Veteran experiences painful motion, the Veteran's joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, as there is no objective evidence reflecting that the Veteran experiences additional, measureable functional loss or limitation of motion due to his subjective complaints so as to meet the range of motion criteria for a higher evaluation, the Board concludes that the greater weight of evidence is against assigning an increased disability rating as contemplated by the holding in Deluca.

With regard to applying the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for a total duration of at least two weeks during any 12-month period of time on appeal.  As such, an increased rating cannot be assigned under this criterion.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  Indeed, in the present case, in a January 2010 rating decision, the RO awarded a separate compensable evaluation for right leg sciatica associated with lumbar disc herniation and assigned a 40 percent evaluation effective March 18, 2009.  However, in determining whether a higher evaluation is warranted for the Veteran's lumbar spine disability, the Board must consider both the neurological and orthopedic manifestations throughout the entire period of appeal-in this case, dating from the original effective date of service connection for the lumbar disc herniation, August 4, 2005.

In this case, the evidence suggests that the neurological symptoms of the Veteran's lumbar spine disorder have been consistent since August 4, 2005.  Indeed, throughout the appellate period, there have been numerous lay reports of sensory deficits, numbness, and pain right lower extremity from the Veteran and from former co-workers who observed the Veteran's difficulties.  These reports have been consistent and credible.  In April 2006 and April 2007, private examiners documented the Veteran's radiculopathy and neurological symptoms.  Indeed, the evidence both prior to as well as after March 18, 2009 appear to describe the Veteran's neurological symptoms in similar terms.  In light of this evidence, the 40 percent disability rating awarded by the RO for the Veteran's neurological symptoms is warranted not just from March 18, 2009, but from August 4, 2005-the original effective date of service connection for the Veteran's lumbar spine disorder.

However, a rating in excess of 40 percent for the neurological symptoms of the Veteran's lumbar spine disability is not warranted at any time during the period of appeal.  There have been no reports of muscle atrophy.  As reviewed above, although the Veteran has been given diagnoses of sciatica and radiculopathy of the right lower extremity, no examiner-either private or VA-has found severe neurological deficits.  The Board has carefully considered the Veteran's credible statements of radiating pain and numbness in his right lower extremity.  However, while the Veteran and his former co-workers are competent to describe radiating pain, the consistent lack of severe objective neurological findings weighs against granting a disability rating in excess of 40 percent.  The Board finds the overall evidence is insufficient to warrant more than a 40 percent disability rating for right leg sciatica.

      D.  Other Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a further increased rating for any period of time on appeal for the Veteran's service-connected lumbar spine disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of further staged ratings has been considered and applied appropriately.  Hart, supra.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for lumbar disc herniation prior to September 1, 2010, and in excess of 40 percent thereafter, is denied.

Entitlement to a separate compensable evaluation for right leg sciatica associated with lumbar disc herniation prior 40 percent, effective August 4, 2005, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

As to the issue of entitlement to an effective date prior to August 4, 2005, for the grant of service connection for lumbar disc herniation, the Board notes that during the May 2011 hearing the Veteran and his representative indicated there was error in an earlier rating decision.  They specifically stated that the February 1965 was erroneous because the RO failed to consider whether the Veteran was entitled to the presumption of soundness.  Thus, at his May 2011 hearing, the Veteran raised the issue of clear and unmistakable error (CUE) in the February 1965 rating decision. See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); Andrews v. Nicholson, 421, F.3d 1278 (Fed. Cir. 2005). 

As the allegation of CUE is inextricably intertwined with the earlier effective date issue on appeal, both issues must be adequately addressed prior to final adjudication of the Veteran's claim for an earlier effective date for the grant of service connection for lumbar disc herniation.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  As such, in the prior October 2011 remand, the Board instructed the AOJ to adjudicate the issue of CUE in the February 1965 decision.

Subsequently, in a December 2012 decision, the AOJ found that the February 1965 decision did not contain CUE.  In a May 2013 statement, the Veteran reiterated his belief that the February 1965 decision contained CUE, and he gave a personal history to support his contention.  The Board interprets the Veteran's May 2013 statement with a notice of disagreement with the AOJ's December 2012 decision.

As the Veteran has not been provided a statement of the case in response to the notice of disagreement, a remand is required for the issuance of a statement of the case concerning the whether a February 1965 decision contains CUE.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Further, until the appeal concerning CUE is either perfected or abandoned, adjudication of the claim for the earlier effective date issue on appeal must be deferred.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a statement of the case to the appellant and his representative on the issue of whether a rating decision dated February 1, 1965, which denied service connection for ruptured disc contained CUE.  He should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the Veteran perfects an appeal with respect to this matter, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


